Citation Nr: 0302045	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  95-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a 
lower back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1987 
to January 1988, and on active duty from May 1989 to 
September 1989.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), dated in August 1995 and 
October 1998.

The veteran provided testimony in support of his appeal at a 
hearing that was held before an RO acting hearing officer in 
January 1996, and at a videoconference hearing that was 
chaired by the undersigned in November 2001.  Transcripts of 
both hearings are of record.

An April 2002 Board decision granted service connection for 
residuals of a left foot injury and reopened the claim of 
service connection for left ankle disability.  Following 
development initiated by the Board, the claim is now ready 
for further appellate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran injured his left ankle while in service in 
1987.

3.  It is shown, resolving all doubt in favor of the veteran, 
that current left ankle disability is causally related to 
service.

4.  It is not shown that the veteran's current lower back 
disability is a chronic residual of an inservice lower back 
injury, or is causally related to service in any way.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a left 
ankle injury is warranted.  38 U.S.C.A. §§ 101, 106, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Entitlement to service connection for residuals of a 
lower back injury is not warranted.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the recent 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
In particular, the Board notes that ever since the veteran 
filed his requests to reopen his previously denied claims for 
service connection for disabilities of the left ankle and 
lower back in 1995 and 1998, respectively, the RO assisted 
him by explaining to him the evidence that he needed to 
submit in order to reopen both service connection claims, and 
by securing all pertinent evidence identified by the veteran, 
which has essentially consisted of VA outpatient medical 
records.  New and material evidence was submitted, and both 
claims were reopened.  The veteran has also been scheduled 
for VA medical examinations of his left ankle and lower back 
that have been conducted in June 1995, June 1999, and August 
2002, this last one pursuant to a development request from 
the Board.  The veteran was also given opportunities to 
provide testimony in support of his appeal, which he did at 
the two above mentioned hearings of January 1996 and November 
2001.

Additionally, it is noted that, by letter dated in November 
2001, the veteran was informed that his appeal was being 
certified to the Board and that, consequently, his record was 
in the process of being physically transferred to the Board's 
headquarters in Washington, D.C., but that the veteran 
nevertheless had the right to submit additional evidence or 
testimony within 90 days from that letter.  No additional 
evidence or argument was received after that letter was 
issued.  By letter dated in July 2002, the Board advised the 
veteran that his case was being further developed and that he 
would be soon notified of the date and time of a medical 
examination.  The examination having been conducted in August 
2002, the Board then notified the veteran, by letter dated in 
October 2002, that the report of that examination was of 
record, and gave him a 60-day period to submit additional 
evidence or argument.  The veteran responded by indicating, 
in November 2002, that he had no further evidence or argument 
to present in support of his appeal.  It is further noted 
that he has not identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the two 
matters hereby under appellate review is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131.  

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.102 (2002). 

First Issue
Entitlement to service connection for residuals of a left 
ankle injury

A review of the file reveals that the veteran sprained his 
left ankle while on active duty for training in July 1987, 
after another soldier reportedly landed on his foot.  The 
assessment at that time was listed as rule out sprain.  The 
record also shows that, five days after the initial 
consultation of July 1987, the veteran reported ongoing ankle 
pain, with associated decrease in range of motion.  This 
time, the impression was listed as tendonitis versus 
ligamentous strain.

The record further reveals that the veteran re-injured his 
left ankle during active duty for training in December 1987, 
at which time it was noted that he had a greater anterior 
sprain of that ankle.  At the time of his medical examination 
for enlistment in March 1989, he gave a history of a left 
ankle injury, but the ankle was clinically found to be 
normal, as X-Rays were interpreted as negative.  On 
separation examination in July 1989, the veteran had a 
negative clinical evaluation of his lower extremities.

In a January 1988 statement, a private family practitioner 
noted complaints of the veteran of pain and numbness in his 
left ankle, which the veteran related to an inservice injury.  
On physical examination the veteran's ankle was normal, with 
good strength and normal ligaments and structures.

VA X-Rays of the veteran's left ankle obtained in June 1995 
were interpreted as negative, and on physical examination at 
that time, the veteran's left ankle was noted to appear 
normal, with no evidence of effusion or synovial membrane 
thickening, and the ability to dorsiflex the ankle from zero 
to ten degrees, and accomplish plantar flexion from zero to 
45 degrees.  The final diagnosis was listed as residuals of 
injury to the left ankle.

In a February 1999 statement, Dr. J. L. D., a private 
physician, indicated that the veteran's record revealed a 
twisted left ankle during service, with a January 1988 
diagnosis of degenerative joint disease (DJD) of the left 
ankle, and that, in his opinion, the veteran's DJD of the 
left ankle was "directly related to documented in-service 
injury and shows continuity as to present even though [the 
veteran] was unable to seek medical assistance in the past 
for [his] problems." 
 
The veteran's testimony at the RO and videoconference 
hearings of 1996 and 2001 essentially summarized the 
veteran's contentions on appeal, i.e., that he believes that 
he currently suffers from a left ankle disability as a 
residual of his 1987 inservice left ankle injuries and that, 
as such, it should be service-connected.

VA X-Rays of the veteran's left ankle obtained in June 1999 
were interpreted as normal.  On examination at that time, the 
veteran reported instability of the left ankle and the 
examiner noted that, while there was intact, normal range of 
motion of that ankle, there were complaints of pain in the 
region of the medial malleolus on inversion and eversion 
movements and that X-Rays of the ankle revealed a slight 
talar tilt into inversion with stress films.  The impression 
was listed as left ankle ligamentous laxity or attenuation, 
secondary to sprain of the left ankle.

VA X-Rays of the veteran's left ankle obtained in August 2002 
were interpreted as normal.  On physical examination, 
however, the veteran said that he continued to have symptoms 
in his left ankle, which he described as pain at a level of 
7.5, and instability, which created a tendency to lose 
balance and fall forward.  The veteran felt that the 
stability was increasing, and said that if he walked a 
quarter of a mile, he would have pain in his ankle and that, 
if he stood for an hour to an hour and a half, he would also 
have pain in the ankle.  The examination revealed that the 
veteran walked with a marked limp on the left lower 
extremity, and that, while he had identical (55) degrees of 
plantar flexion in both ankles, he had five degrees less of 
dorsiflexion in his left ankle, when compared with his right 
ankle (10 versus 15 degrees).  The veteran complained of pain 
along the fibular aspect and along the course of the peroneal 
tendons on the left side.

The examiner noted that multiple films of the left ankle 
showed a very slight suggestion of talar tilt in the 
anterior/posterior projection, with no other pathological 
process noted.  He listed the diagnosis as ligamentous laxity 
of the left ankle, secondary to sprain, and chronic 
instability.  He then expressed an opinion, addressing the 
question posed by the Board regarding nature and etiology of 
the claimed left ankle medical condition, to the effect that 
the December 1987 service medical record showing a left ankle 
sprain "represents the time of onset of the ankle injury 
because it was described as being secondary to a fall from a 
hill and the current residual of the [veteran] consists of a 
consistent instability that is compatible with the diagnosis 
of a ligamentous injury to the left ankle."  He further 
stated that, "[b]ased on the above, it is the opinion of the 
examiner that the causal link between the injury and service 
and the [veteran]'s present medical condition in the left 
ankle is more likely than not related."

The evidence in the record confirms the veteran's contentions 
of having injured his left ankle during active duty for 
training in 1987, and contains two medical statements 
indicating that the veteran currently suffers from a left 
ankle disability and supporting the veteran's contention of 
there being a causal relationship between the current 
disability and service.  In view of this finding, and after 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that entitlement to service connection for 
residuals of a left ankle injury is warranted.

Second Issue
Entitlement to service connection for residuals of a lower 
back injury

A review of the file reveals complaints of lower back pain 
secondary to a fall during service in December 1987, at which 
time it was noted that the veteran had lower back pain at the 
L5/S1 level, with a 20-degree decrease of range of motion.  A 
January 1988 service medical record shows an assessment of 
severe lumbosacral strain.

The above notwithstanding, at the time of his medical 
examination for enlistment in March 1989, the veteran denied 
having ever had, or currently having, recurrent back pain, 
and his spine and other musculoskeletal systems were all 
clinically evaluated as normal.  A similar denial was offered 
by the veteran in the report of medical history for 
separation purposes that he filled out and signed in July 
1989, at which time his spine and other musculoskeletal 
systems were, again, all clinically evaluated as normal.

In the report of medical history for civilian enlistment into 
the National Guard in October 1991, the veteran again denied 
ever having had, or currently having, recurrent back pain, 
and his spine and other musculoskeletal systems were again 
clinically evaluated as normal.

National Guard records reveal that the veteran had a fall in 
July 1992, which resulted in four fractured ribs.

On VA medical examination in June 1995, the veteran reported 
lumbar pain secondary to a 1992 injury when, while undergoing 
commando training, he reportedly fell approximately six feet 
wearing a 60-pound backpack.  The examiner noted that the 
veteran had difficulty bending at the waist or bending to the 
left or the right because of low back pain.  He listed the 
impression as neck and low back pain with sensory loss in a 
dermatomal distribution consistent with nerve root 
compression in the lower cervical and lower lumbar upper 
sacral area.

In his February 1999 statement, Dr. J. L. D. indicated that 
the veteran's record revealed an inservice fall and a 
diagnosis of severe lumbar strain in January 1988.  In 
attempting to describe the current severity of the claimed 
lower back condition, Dr. J. L. D. in essence recited the 
criteria set forth in VA's Schedule for Rating Disabilities 
for 20 and 40 percent ratings for lumbosacral strain and for 
a 60 percent rating for intervertebral disc syndrome, by 
stating that the veteran had severe lumbosacral strain with 
muscle spasms on extreme forward bending, with loss of 
lateral spine motion in the standing position, and pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy at L-4 to S3, with 
characteristic pain and demonstrable muscle spasms and other 
neurological findings appropriate to the site of the diseased 
discs, with little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5293, 5295 (2002).  Dr. J. 
L. D. then stated that, in his opinion, the veteran's current 
problems, which included a severe lumbosacral strain, were 
"directly related to documented in-service injury and 
show[ed] continuity as to present" even though the veteran 
had been unable to seek medical assistance in the past for 
his problems.

The veteran's testimony at the RO and videoconference 
hearings of 1996 and 2001 essentially summarized the 
veteran's contentions on appeal regarding this issue, i.e., 
that he believes that he currently suffers from a lower back 
disability that is a residual of his inservice lower back 
injury of 1987 and that, as such, it should be service-
connected.

VA X-Rays of the veteran's lumbosacral spine obtained in June 
1999 were interpreted as revealing bilateral spondylolysis at 
L5, with no evidence of spondylolisthesis.  On examination at 
that time, the veteran reported that he had suffered a lumbar 
strain after twisting his back during service in November 
1987, and that he now suffered from stabbing pain in the 
back, on the left side, starting on the knee and shooting 
into his back.  The veteran was able to perform 30 degrees of 
flexion, 25 degrees of side bending, and 5 degrees of 
extension.  The end points caused him to express pain in the 
lumbar area, without radiation.  The examiner noted that 
multiple films of the lumbar spine revealed a slight 
scoliotic curve, concave to the right.  The pars 
interarticularis was indistinct on the left side and absent 
or defective on the right at L5.  Sclerotic degenerative 
changes were noted in the facets at the level of L4-L5, and 
there was evidence of spondylolysis without 
spondylolisthesis.  The impression was listed as degenerative 
disc disease (DDD) of the lumbar spine, at L4-L5 and L5-S1, 
and spondylolysis, L5, without spondylolisthesis.  Regarding 
the etiology of the veteran's lower back condition, the 
examiner opined as follows:

The [veteran]'s low back condition 
consists of a developmental or gradual 
change in the pars interarticularis 
combined with degenerative changes at the 
level of the defect and one level above.  
This area could have been traumatized in 
the accident that the [veteran] has 
experienced.

VA X-Rays of the veteran's lumbosacral spine obtained in 
August 2002 were interpreted as revealing normally maintained 
disc spaces, no evidence of spondylolysis or fractures, and 
an impression of a normal lumbosacral spine.  On examination 
at that time, the veteran complained of back pain which he 
ranked at a level of 8.5 to 9, and said that walking created 
back pain particularly after weight bearing for an hour.  If 
he stood, he would have pain that would radiate from the 
lower back into both buttocks, and would get a sense of 
tingling in his thighs along the frontal aspect.  If he sat 
for 20 to 30 minutes, he would have increased pain.  In the 
morning, when he woke up, he would have a great deal of 
stiffness, with pain at such level that it would be hard for 
him to move out of bed.

On physical examination, the veteran performed forward 
flexion to 40 degrees in a slow and cautious manner, 
complaining of pain at the endpoint.  Bending to the right 
created pain.  Side bending was accomplished to 20 and 30 
degrees on the left and right side, respectively.  Extension 
showed very little range of motion, with pain in the upper 
end of the gluteal crease when doing this maneuver.  Straight 
leg raising in the supine position revealed no increase in 
the back pain described, and Lasegue maneuver was negative.  
It was noted that the veteran's responses on sensory testing 
were inconsistent as far as peripheral nerve or nerve root 
distribution.  The pertinent diagnosis, and opinion regarding 
the nature and etiology of the claimed lower back condition, 
were listed as follows:

Low back disorder:
a.  Degenerative joint disease facets L4-
5, L5-S1.
b.  Spondylolysis L5-S1 without 
spondylolisthesis.
c.  Degenerative discopathy L5-S1.

The above represents the condition of the 
... low back of the [veteran].

According to the record, the cause [of 
the veteran's lower back complaints] was 
trauma experienced to the back, described 
in the record of the [veteran].

The current residuals of the [veteran] in 
the low back in the opinion of the 
examiner are as listed above.  
Establishing a cause of the degenerative 
changes of the [veteran] in the facet and 
in the interspace in my opinion cannot be 
attributed to a single isolated incident 
or trauma.  The defect in the pars 
interarticularis is felt to be 
developmental or ha[d] its origin during 
adolescence.  The [veteran]'s back was 
capable of responding to trauma with the 
symptoms as recorded.  However, the 
record does not show that there was a 
consistent report of low back symptoms 
immediately after the military service of 
the [veteran].  Back complaints were not 
listed in January of 1988 during a visit 
to [a private physician].  Back symptoms 
were not reported as near as could be 
determined in the hearing of 1996.  
According to the history [received] from 
the [veteran], the first examination of 
his low back condition was in February 
1995.

Because of these facts, in the opinion of 
the examiner, a clear-cut nexus cannot be 
established between the injury to the low 
back in service and the present findings 
of the [veteran].

With regard to the low back condition, 
based on a clear-cut lack of nexus, it is 
the opinion of the examiner that it is 
less likely as not that the [veteran]'s 
present back condition is related to the 
service low back injury.

As shown above, the veteran had a fall during service for 
which an assessment of severe lumbosacral strain was rendered 
in January 1988, while the veteran was on active duty for 
training.  However, no complaints, or objective findings, of 
a lower back disability were recorded during the veteran's 
1989 period of active duty and the veteran even denied, at 
the time of his discharge medical examination, any problems 
regarding recurrent back pain.  As noted by the VA physician 
who examined the veteran in August 2002, the record shows no 
actual treatment for the lower back, nor related complaints, 
until June 1995, when, on VA medical examination, he 
complained of lower back pain.  The February 1999 medical 
opinion from Dr. J. L. D., to the effect that he believes 
that the veteran's current low back condition is related to 
service is acknowledged, but it is the Board's opinion that 
the VA medical opinion of August 2002 has more probative 
value than Dr. J. L. D.'s opinion, inasmuch as the former, as 
opposed to the latter, clearly reflects the physician's 
thorough review of the evidence of record, and contains a 
medical opinion with an adequate explanation of its 
rationale.

In short, the preponderance of the evidence of record does 
not show that the veteran's lower back disability is a 
chronic residual of an inservice lower back injury.  In view 
of this finding, the Board concludes that entitlement to 
service connection for chronic residuals of a lower back 
injury is not warranted.

Finally, VA's policy to resolve reasonable doubt in favor of 
claimants whenever a reasonable doubt has arisen regarding 
service origin, the degree of disability, or any other point, 
is acknowledged.  See 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In the present case, 
for the foregoing reasons and bases, there exists no 
reasonable doubt to be resolved in favor of the veteran.  
Therefore, the claim must be denied.


ORDER

1.  Service connection for residuals of a left ankle injury 
is granted.

2.  Service connection for residuals of a lower back injury 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

